Citation Nr: 1113283	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  06-21 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Processing Office in Buffalo, New York


THE ISSUE

Entitlement to Chapter 30 educational assistance benefits for an on-the-job training program with the Nassau County, New York, Police Department, for the period from March 1, 2005, to March 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel
INTRODUCTION

The Veteran served on active duty from July 1998 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision by the Department of Veterans Affairs (VA) Buffalo, New York, Regional Office (RO) and Education Center that denied the benefit sought on appeal.  

In January 2011, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran served on active duty from July 1998 to July 2001, a period of 3 years.  His eligibility for Chapter 30 educational assistance benefits extends for a period of 10 years from his date of discharge; i.e. until July 4, 2011.

2.  Chapter 30 educational assistance benefits were granted to the Veteran for an on-the-job training program with the New York City Police Department, for the period from July 7, 2003, to July 6, 2004.  The Veteran enrolled in but did not complete this training program.

3.  In July 2005, the Veteran filed a VA Form 22-1999, requesting approval of Chapter 30 educational assistance benefits for training with the Nassau County, New York, Police Department.  The application indicated that the program was an apprenticeship or on-the-job training program with training dates extending from March 1, 2005, to March 1, 2006.  

4.  In a September 2005 letter, a police officer from the Nassau County Police Department indicated that the Veteran's prior employment with the New York City Police Department was not viewed by the Nassau County Police Department to qualify him as an experienced police officer.  The police officer additionally noted that it was required that all persons hired by the Nassau County Police Department attend the Nassau County Police Academy and spend a period of time on probationary training, regardless of prior employment.

5.  In a January 2011 letter, a different police officer from the Nassau County Police Department reiterated that at the time the Veteran was hired by the Nassau County Police Department, he was not considered qualified or experienced.  By way of explanation, the officer stated that it was not until the completion of an officer's probationary period that he or she was considered to be qualified.  The reasons for this were that police officer jobs were not the same from one jurisdiction to another, and each required their own training.

6.  The Veteran's on-the-job training with the Nassau County Police Department is distinct from the training previously received.  Additionally, it is an approved program of education.


CONCLUSION OF LAW

The criteria for the payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for police officer training with the Nassau County Police Department from March 1, 2005, to March 1, 2006, have been met.  38 U.S.C.A. §§ 3001, 3011, 3013, 3014, 3034 (West 2002); 38 C.F.R. §§ 21.7042, 21.7072, 21.7110, 21.7120, 21.7122 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has considered whether the Veterans Claims Assistance Act of 2000 and its provisions regarding duties to notify and assist claimants are applicable in this case.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, there are some claims to which those duties do not apply.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  Those duties to notify and assist apply only to claims under 38 U.S.C. Chapter 51.  Sims v. Nicholson, 19 Vet App 453 (2006).  This case involves benefits claimed under 38 U.S.C. Chapter 30 rather than pursuant to 38 U.S.C. Chapter 51. Consequently, the Board is not required to address any efforts to comply with the duties to notify and assist with respect to this issue.  Additionally, given the favorable resolution of the Veteran's claim, the Board concludes that any deficiencies, if present, are not prejudicial.

Educational Assistance Benefits

Chapter 30 of Title 38, United States Code (also known as the All-Volunteer Force Educational Assistance Program), allows for veteran educational assistance if the veteran first entered on active duty as a member of the Armed Forces after June 30, 1985, or was eligible for an educational assistance allowance under Chapter 34 as of December 31, 1989.  38 U.S.C.A. § 3011(a)(1) (West 2002); 38 C.F.R. § 21.7040 (2010).  The veteran must also have served an obligated period of active duty.  In the case of an individual with an obligated period of service of 3 years or more, the individual must have completed at least 3 years of continuous active duty.  38 U.S.C.A. § 3011(a)(1)(A)(i); 38 C.F.R. § 21.7042(a)(2).

The educational assistance or supplemental educational assistance is available for a period of 10 years from the later of the date of the veteran's last discharge or the date of release from a period of active duty of 90 days or more of continuous service.  38 C.F.R. § 21.7050(a).

In order to receive educational assistance an eligible veteran must either be pursuing an approved program of education or be pursuing refresher or deficiency courses, or other preparatory or special education or training course necessary to enable the individual to pursue an approved program of education.  38 U.S.C.A. § 3014; 38 C.F.R. § 21.7110(a).  VA will approve a program of education under Chapter 30, United States Code, if it  (1) meets the definition of a program of education under 38 C.F.R. § 21.7020(b)(23) of this part; (2) it has an objective as described in 38 C.F.R. § 21.7020(b)(13) or (22) of this part; (3) the courses and subjects in the program are approved for VA training; and (4) the veteran is not already qualified for the objective of the program. 38 C.F.R. § 21.7110 (2010).

The Veteran seeks Chapter 30 educational assistance benefits for on-the-job police officer training with the Nassau County, New York, Police Department for the period from March 1, 2005, to March 1, 2006.  

The record reflects that the Veteran first entered active duty after June 30, 1985, and that he completed 3 years of continuous active duty.  Additionally, the evidence reflects that the Veteran submitted a timely application for Chapter 30 educational assistance benefits.  Accordingly, the Veteran's basic eligibility for Chapter 30 educational assistance benefits is established. 

The record also reflects that the Veteran previously received approval for a similar on-the-job training program with the New York City Police Department (NYPD).  Thus, the Nassau County training program may also be considered to be an approved program of education for VA purposes under 38 C.F.R. § 21.7110(a); 38 C.F.R. § 21.7020(23) and (26) and under 38 C.F.R. §§ 21.7122(a), 21.7220, and may be considered to be a course that has been approved by a State approving agency or by VA when that agency acts as a State approving agency.  38 U.S.C.A. §§ 3034, 3672; 38 C.F.R. §§ 21.7122(a), 21.7220.  The Nassau County training program clearly meets the requirements for a program of education under 38 C.F.R. § 21.7020(b)(23)(iii) which includes an approved full-time program of apprenticeship or of other on-the-job training.  Similarly, it is clear that the Veteran's professional or vocational objective, police officer certification with the Nassau County Police Department, will, if completed, lead to an occupation, as contemplated under the provisions of 38 C.F.R. § 21.7020(b)(22).  

The RO denied the Veteran's claim in July 2005 on the basis that Chapter 30 benefits were previously granted to the Veteran for on-the-job police officer training with the NYPD, for the period from July 7, 2003, to July 6, 2004.   The RO determined that the training the Veteran underwent with the NYPD rendered him "already qualified," and thus ineligible for additional on-the-job training benefits with the Nassau County Police Department.  As the Veteran is in all other respects eligible for Chapter 30 educational assistance benefits, the appeal turns on whether the Veteran was "already qualified" for the training program for which he seeks approval.

In numerous written statements and in January 2011 testimony before the Board, the Veteran argued that he should not have been considered to be qualified and thus ineligible for additional educational assistance benefits.  He reasoned both that he did not complete the NYPD training program for which he had been approved, and that the Nassau County Police Department had their own requirements for on-the-job training, and would not accept previous training with another police department as qualification.  In support of this assertion, he referred to two letters written by police officers with the Nassau County Police Department, each of which explained that the Veteran was not considered to have been qualified at the time he was hired, and that he was therefore required to undergo an on-the-job training program.  Specifically, In a September 2005 letter, a police officer from the Nassau County Police Department indicated that the Veteran's prior employment with the New York City Police Department was not viewed by the Nassau County Police Department to qualify him as an experienced police officer.  The police officer additionally noted that it was required that all persons hired by the Nassau County Police Department attend the Nassau County Police Academy and spend a period of time on probationary training, regardless of prior employment.  In a January 2011 letter, a different police officer from the Nassau County Police Department reiterated that at the time the Veteran was hired by the Nassau County Police Department, he was not considered qualified or experienced.  By way of explanation, the officer stated that it was not until the completion of an officer's probationary period that he or she was considered to be qualified.  The reasons for this were that police officer jobs were not the same from one jurisdiction to another, and each required their own training.

A February 2006 advisory opinion from the Acting Director of the Education Service weighs against the Veteran's claim.  In the opinion, the Acting Director notes that the Regional Office staff had denied a number of on-the-job/apprenticeship claims on the grounds that individuals were already qualified for position for which they were to be trained.  These were all cases where the individuals were being trained as police officers but where they had been employed as trained police officers in other jurisdictions.  Based on a review of those cases, the Acting Director determined that the RO had correctly applied the provisions of the M22-4 Manual in instances were an individual went from one civilian police officer position to another civilian police officer position.  However, the Manual provisions were incorrectly applied in cases where an individual went from a military law enforcement occupation to a civilian law enforcement occupation because it could not be assumed that they were identical occupations.

Although this opinion weighs against the Veteran's claim, the Board is not bound by the provisions of the Manual.  38 C.F.R. § 19.5 (2010).  In addition, the Board finds that as the occupations of military law enforcement personnel and those of civilian law enforcement personnel cannot be assumed to be identical occupations, neither can the position of police officer in one civilian jurisdiction be assumed to be the same as in another jurisdiction.  The City of New York is wholly different from Nassau County, and it cannot be assumed that the skills required for the occupation of police officer in New York City be the same as those required in Nassau County.  It is only natural that two jurisdictions as different as these have different requirements for the training of their officers.  Even assuming arguendo that the training requirements in the jurisdiction where the training has already been completed are more rigorous, it does not follow that those more rigorous requirements transfer to the other jurisdiction such that training in the other jurisdiction is unnecessary.  It is at the very least conceivable that the laws and procedures in the two jurisdictions would differ, requiring additional training.  As a result, it appears reasonable to the Board that additional on-the-job training could be necessary.  Moreover, in this case, the Veteran indicated that he did not complete the training for which he was approved in New York City.  Thus, even if the training he received in New York City would have been sufficient, or rendered the Nassau County training redundant, because he did not finish that training, he was clearly not qualified at the time he was hired by the Nassau County Police Department.

As the Veteran was not already qualified as a police officer at the time he was hired by the Nassau County Police Department, and he is in all other respects eligible for Chapter 30 educational assistance benefits, the Board concludes that the Veteran is entitled to Chapter 30 educational assistance benefits for an on-the-job training program with the Nassau County, New York, Police Department, for the period from March 1, 2005, to March 1, 2006.


ORDER

Chapter 30 educational assistance benefits for an on-the-job training program with the Nassau County, New York, Police Department, for the period from March 1, 2005, to March 1, 2006, are granted.



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


